FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month of May, 2011 Commission File No. 000-49751 CATALYST PAPER CORPORATION (Translation of registrant's name into English) 2nd Floor, 3600 Lysander Lane Richmond British Columbia, Canada V7B 1C3 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-Fo Form 40-Fx Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Yeso Nox Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Yeso Nox Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yeso Nox If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CATALYST PAPER CORPORATION Date:May 31, 2011 By: /s/ David Adderley Name: David Adderley Title: Vice President and General Counsel EXHIBIT INDEX Exhibit Number Description of Exhibit News Release dated May 31, 2011 - Catalyst extends and amends asset based loan facility
